179 Ct. St. Holding Corp. v 127-18 Liberty Ave. Corp. (2019 NY Slip Op 02302)





179 Ct. St. Holding Corp. v 127-18 Liberty Ave. Corp.


2019 NY Slip Op 02302


Decided on March 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2016-07668
 (Index No. 16706/10)

[*1]179 Court Street Holding Corp., respondent,
v127-18 Liberty Avenue Corp., appellant, et al., defendants (and third-party actions).


Khalid Abbasi, Richmond Hill, NY, for appellant.
Steven Hillary Berke, Brooklyn, NY, for respondent.

DECISION & ORDER
In an action, inter alia, to foreclose a mortgage, the defendant 127-18 Liberty Avenue Corp. appeals from an order of the Supreme Court, Queens County (Frederick D.R. Sampson, J.), entered May 10, 2016. The order, insofar as appealed from, granted that branch of the plaintiff's unopposed motion which was for summary judgment on the complaint insofar as asserted against the defendant 127-18 Liberty Avenue Corp., and appointed a referee to compute the amount due and owing to the plaintiff.
ORDERED that the appeal is dismissed, with costs.
The defendant 127-18 Liberty Avenue Corp. (hereinafter the defendant) argues, among other things, that the Supreme Court erred in granting that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against it. However, since the defendant failed to oppose the plaintiff's motion, the defendant is not aggrieved by the order granting the motion and is precluded on appeal from challenging the propriety of the order (see CPLR 5511; Jannetti v Whelan, 165 AD3d 1079, 1081; Wells Fargo Bank, N.A. v Estwick, 160 AD3d 911; Messina v City of New York, 147 AD3d 748; Xavier Constr. Co., Inc. v Bronxville Union Free Sch. Dist., 143 AD3d 976, 977). Accordingly, the appeal should be dismissed.
BALKIN, J.P., AUSTIN, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court